DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
This action is Non-Final.

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-14) in the reply filed on 1/21/2022 is acknowledged. Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 242, 224, 244, 252, 210, 240, 312, 360, 344, 340, 342, 354, 356, 352, 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification is lacking drawing reference elements as explained in the drawing objections.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 13-14, the limitations “wherein the semiconductor die is configured to receive signals from the electrocardiogram sensor and the piezoelectric sensor and generate a blood-pressure measurement”, “wherein the blood-pressure measurement is an absolute blood-pressure measurement” lacks adequate written description. The claim amounts to functional limitation of generating a blood pressure measurement for the die configuration, but such is unclear in view of the disclosure as filed how such structure is configured to achieve such functional result. These claim amounts to a functional limitation of the die, but the disclosure as filed contains no description of how such functions are achieved but merely repeats the claim features. This amounts to unlimited functional limitation. How is the die structured to allow for such functions? Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. See MPEP 2173.05(g).

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the semiconductor die".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 13-14, the limitations “wherein the semiconductor die is configured to receive signals from the electrocardiogram sensor and the piezoelectric sensor and generate a blood-pressure measurement”, “wherein the blood-pressure measurement is an absolute blood-pressure measurement” render the claims indefinite. The claim amounts to functional limitation of generating a blood pressure measurement for the die configuration, but such is unclear in view of the disclosure as filed how such structure is configured to achieve such functional result. The claims amount to a functional limitation of the die, but the disclosure as filed contains no description of how such functions are achieved but merely repeats the claim features. This amounts to unlimited functional limitation, however, there is no clear-cut indication of how such functions are achieved.  How is the die structured to allow for such functions? See MPEP 2173.05(g) Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black “in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior”). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. As such, the metes and bounds of the claim are not clear which renders the claim indefinite.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Taggart et al. (Taggart, US 2010/0130891) or, in the alternative, under 35 U.S.C. 103 as obvious over Taggart et al. (Taggart, US 2010/0130891) in view of Dietz et al. (Dietz, US 5,305758).
Regarding claim 1, Taggart teaches a wearable device (see Figures 1-5), comprising: 
a piezoelectric sensor embedded within a stretchable substrate (see abstract, Figures 3, 5m [0020]-[0021]), wherein the piezoelectric sensor comprises: 
a piezoelectric layer; a first electrode formed in contact with a first surface of the piezoelectric layer; and a second electrode formed in contact with a second surface of the piezoelectric layer that is opposite to the first surface (see Figures 3-4 16, 14, 18).
Taggart teaches all the structures which forms the claimed sensor, but is not clear that such structures can be used for sensing.
Dietz teaches a related piezoelectric sensor which includes the claimed structures of piezoelectric material with opposing electrodes (see Figure 4d). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the piezo structures of Taggart are capable of being used to sense in addition to therapy.
Regarding claim 2, Taggart teaches wherein the wearable device comprises a rigid portion and a stretchable portion (interpreted to read on the types of materials used to form the wearable device such as the one or more pocket formed of both types of materials: see [0016]  the pockets 12 may be variously configured, and may be formed of rigid materials, flexible materials or combinations of such materials. [0019]).

Claims 3-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taggart et al. (US 2010/0130891 or alternatively Taggart in view of Dietz) as applied to claims 1-2 above, and further in view of Cao (US 2017/0202459 with reliance on priority claim) and Dietz et al. (Dietz, US 5,305758) and Baxi et al. (Baxi, US 2016/0157779).
Regarding claim 3, the limitations are met by Taggart, except the limitations of wherein the rigid portion comprises a semiconductor die, and wherein the stretchable portion comprises meandering traces is not directly taught.
Cao teaches a related system including piezoelectric sensors (see [0056]), and teaches rigid portions of wearable device including electronic components/circuits on Au/Ti (see Figure 5A. semi-conductors are well-known circuit components-OFFICIAL NOTICE-), and teaches open spaces of pockets in flexible material PDMS to accommodate other sensors (see Figure 5A). As explained above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the piezoelectric structures of Taggert can be reconfigured to sense physiological parameters in addition to therapeutic applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including metal structures to rigidly hold electronic components in order to prevent damage to the electrical system of the device caused from movements.
Dietz teaches a related piezoelectric sensor which includes the claimed structures of piezoelectric material with opposing electrodes (see Figure 4d), and includes teaching of attaching the piezoelectric transducer to a semiconductor substrate (see col. 8 lines 56-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a semiconductor substrate attached to piezoelectric sensor elements as part of electronic circuitry in order to control electronic current flow.
Baxi teaches a related system which can include a plurality of sensors including piezo (see [0031], [0078], claim 4), and teaches that between sensors and electronics meandering traces are used to establish electronic connections (see [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including meandering traces to electronically connect multiple sensors to electronic processing elements.
Regarding claim 4, the limitations are met by Taggart in view of Cao and Dietz and Baxi, where the combination teaches wherein the piezoelectric sensor is formed in the rigid portion (Taggart teaches the piezo elements can be in a rigid pocket [0016], [0019], Cao teaches rigid structures for electronics Figure 5A), and wherein the piezoelectric sensor is formed within the footprint of the semiconductor die (Dietz teaches the piezo sensor is attached to semiconductor substrate, see col. 8 lines 56-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a semiconductor substrate attached to piezoelectric sensor elements as part of electronic circuitry in order to control electronic current flow.
Regarding claim 5, the limitations are met by Taggart in view of Cao and Dietz and Baxi, where the combination teaches wherein the piezoelectric sensor is formed in the stretchable portion (Taggart teaches multiple pockets, such that the piezoelectric structures are taught to be included in a flexible pocket [0016]; Dietz Fig. 4B, and Cao [0056] teach such piezo structures can be used for sensing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including the piezo elements in a stretchable pocket as such material is suggested in Taggert as expedient material such pocket can be constructed with,
Regarding claim 6, the limitations are met by Taggart in view of Cao and Dietz and Baxi, where the combination teaches wherein the piezoelectric sensor is electrically coupled to the semiconductor die by one or more meandering traces (Taggart teaches multiple pockets, Cao teaches openings for other sensors in areas outside the portion for electronics for receiving data, and Baxi teaches meandering traces to electrically connect the different elements, see citations above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including meandering traces to electronically connect multiple sensors to electronic processing elements.
Regarding claim 12, the limitations are met by Taggart, except the limitations further comprising an electrocardiogram sensor are not directly taught.
Cao teaches a related system including piezoelectric sensors (see [0056]), and teaches rigid portions of wearable device including electronic components/circuits on Au/Ti (see Figure 5A. semi-conductors are well-known circuit components-OFFICIAL NOTICE-), and teaches open spaces of pockets in flexible material PDMS to accommodate other sensors (see Figure 5A), including electrocardiogram sensing (see Figure 5A). As explained above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the piezoelectric structures of Taggert can be reconfigured to sense physiological parameters in addition to therapeutic applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including different sensors in order to measure different physiologic signals in order to assess user health.
Dietz teaches a related piezoelectric sensor which includes the claimed structures of piezoelectric material with opposing electrodes (see Figure 4d), and includes teaching of attaching the piezoelectric transducer to a semiconductor substrate (see col. 8 lines 56-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including a semiconductor substrate attached to piezoelectric sensor elements as part of electronic circuitry in order to control electronic current flow.
Baxi teaches a related system which can include a plurality of sensors including piezo (see [0031], [0078], claim 4), and teaches that between sensors and electronics meandering traces are used to establish electronic connections (see [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including meandering traces to electronically connect multiple sensors to electronic processing elements.
Regarding claim 13, the limitations are met by Taggart in view of Cao and Dietz and Baxi, where the combination teaches wherein the semiconductor die is configured to receive signals from the electrocardiogram sensor and the piezoelectric sensor and generate a blood-pressure measurement (see Figure 5A Cao and [0025]-[0046] blood pressure, see Baxi  [0031], [0078], claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results utilizing ECG and pulse information to derive PTT and compute blood pressure.
Regarding claim 14, the limitations are met by Taggart in view of Cao and Dietz and Baxi, where Cao teaches wherein the blood-pressure measurement is an absolute blood-pressure measurement (interpreted as result of calculation as opposed to approximation: see [0025]-[0046]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taggart et al. (US 2010/0130891) in view of Cao (US 2017/0202459 with reliance on priority claim) and Dietz et al. (Dietz, US 5,305758) and Baxi et al. (Baxi, US 2016/0157779) as applied to claim 5 above, and further in view of Elmegreen et al. (Elmegreen, US 2011/0133603).
Regarding claim 7, the limitations are met by Taggart in view of Cao and Dietz and Baxi, except the limitation of further comprising a stiffening mass formed above the piezoelectric sensor is not directly taught.
Elmegreen teaches a related system including piezoelectric material and electronic circuits (see [0006]), and teaches the inclusion of stiffener that helps attach the piezoelectric material to substrate in order to control the deformation of the material (see [0023], [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a stiffener element in order to control the deformation of a piezoelectric transducer. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Taggart et al. (US 2010/0130891) in view of Cao (US 2017/0202459 with reliance on priority claim) and Dietz et al. (Dietz, US 5,305758) and Baxi et al. (Baxi, US 2016/0157779) as applied to claim 5 above, and further in view of Lec (US 2013/0144176).
Regarding claim 8, the limitations are met by Taggart in view of Cao and Dietz and Baxi, except the limitation of further comprising a plurality of piezoelectric sensors formed in the stretchable portion is not directly taught. 
Lec teaches a related system including a piezoelectric sensor (see abstract), and teaches using a plurality of piezoelectric transducers arranged in arrays of any shape (see [0078]-[0083] Figures 4-5). As Taggart suggests many pockets and such pockets can include flexible material (see [0016]), the art would suggest to one of ordinary skill in the art to place the taught plurality of sensors in a single or multiple pockets in the area of a wearable device separate from the electronics (see Cao Figure 5A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of piezoelectric transducers arranged in a desired shape in order to make measurements of blood flow at different spatial locations of the device to aid in accurately measuring blood flow.
Regarding claim 9, the limitations are met by Taggart in view of Cao and Dietz and Baxi and Lec, where Baxi teaches wherein the plurality of piezoelectric sensors are electrically coupled to each other by meandering traces (see [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including meandering traces to electronically connect multiple sensors to electronic processing elements.
Regarding claim 10, the limitations are met by Taggart in view of Cao and Dietz and Baxi and Lec, where Lec teaches the plurality of piezoelectric sensors are arranged in a pattern similar to the shape of a blood vessel (see entire document, especially Figures 4-5 array similar to blood vessel shapes, although, suggested any shape can be used as desired in [0079]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taggart et al. (US 2010/0130891) in view of Cao (US 2017/0202459 with reliance on priority claim) and Dietz et al. (Dietz, US 5,305758) and Baxi et al. (Baxi, US 2016/0157779) and Lec (US 2013/0144176) as applied to claim 8 above, and further in view of Elmegreen et al. (Elmegreen, US 2011/0133603).
Regarding claim 11, the limitations are met by Taggart in view of Cao and Dietz and Baxi and Lec, except the limitation of further comprising one or more stiffening masses formed above the plurality of piezoelectric sensors is not directly taught.
Elmegreen teaches a related system including piezoelectric material and electronic circuits (see [0006]), and teaches the inclusion of stiffener that helps attach the piezoelectric material to substrate in order to control the deformation of the material (see [0023], [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a stiffener element in order to control the deformation of piezoelectric transducers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791